DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.
 Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, allowability is based in part with the prior art not showing or teaching a method for a magnetic resonance imaging system comprising, amongst other features, determining a transmit attenuation correction value based on a ratio of the mean flip angle to a prescribed flip angle, correcting the reference value of transmit attenuation with the transmit attenuation correction value to obtain a final value of transmit attenuation, and performing an MRI scan with the transmit attenuation set at the final value.
Regarding dependent claims 2-7 and 21, allowability is based on their dependencies from independent claim 1.

Regarding dependent claims 9-10 and 12-14, allowability is based on their dependencies from independent claim 8.
Regarding independent claim 15, allowability is based in part with the prior art of record not showing or teaching a non-transitory computer-readable medium comprising instructions that, when executed by a process, cause the processor to, operate an MRI device to, amongst other features, determine a transmit attenuation correction value based on a ratio of the mean flip angle to a prescribed flip angle, correct the reference value of transmit attenuation with the transmit attenuation correction value to obtain a final value of transmit attenuation, and operate the MRI device to perform an imaging scan with the transmit attenuation set at the final value.
Regarding dependent claims 16-20, allowability is based on their dependencies from independent claim 15.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858